DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-15 are pending and under examination.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to PCT/US2017/042539, filed 07/18/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/01/2019 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.84(p) because there are numerous reference character errors and inconsistencies between the specification and the drawings which require correction.  The examiner recommends that Applicant review the specification and drawings in detail to align terminology and reference characters to be consistent throughout the entire instant specification.  Examples include:

Reference characters “100” and “400” have both been used to designate “reagent dispensing system”
Reference characters “405” has been used to designate both “cassette device” and “reagent dispensing device”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because there are numerous reference character errors and inconsistencies between the specification and the drawings which require correction.  The examiner recommends that Applicant review the specification in detail to align terminology and reference characters to be consistent throughout the entire instant specification.  Examples include:


Reference characters “100” and “400” have both been used to designate “reagent dispensing system”.
Reference characters “405” has been used to designate both “cassette device” and “reagent dispensing device”.

Appropriate correction is required.

Claim Objections
No objections to the claims are made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 4-5 recite “the reagent dispensing device”.  Claim 1 lines 2-3 recite “at least one reagent dispensing device”.  This is unclear because Applicant(s) broadly state “at least one reagent dispensing device”, which could be interpreted as the reagent dispensing system requiring only a single reagent dispensing device or a plurality of reagent dispensing devices.  As such, it cannot be determined if “the reagent dispensing device” is referring to the singular reagent dispensing device or one of the plurality of dispensing devices.  If Applicant(s) are referring to one of the plurality of dispensing devices, it is further unclear which one of the plurality of reagent dispensing devices is “the reagent dispensing device”.  The Examiner suggests amending the claim language to recite “the at least one reagent dispensing device”
Claims 2-8 are also rejected by virtue of their dependency from claim 1.

Claim 1 lines 6 and 8, claim 2, claim 3, claim 4, claim 5, claim 7 and claim 8 recite “the at least one reagent ejection device” which lacks antecedent basis because Applicant(s) have not previously recited “at least one reagent ejection device”.  Applicant(s) do recite “at least one reagent dispensing device” in claim 1 lines 2-3, however, it is unclear if “the at least one ejection device” is also the same feature as “the at least one dispensing device”.  Perhaps Applicant(s) intend to recite “the at least one reagent dispensing device”?
Claim 7 is also rejected by virtue of its dependency from claim 5.

Claim 1 lines 9-11 recites “the reagent module being movable between an in-line position and an off-line position within the reagent dispensing system”.  Furthermore, claim 6 recites “the service module services the at least one reagent dispensing device at an on-line position, at an off-line position, or a combination thereof”.  The terms “in-line position”, “on-line” and “off-line position” are unclear because they are not well-known and conventional terms in the art such that one of ordinary skill in the art would be able to draw a clear boundary around what would or would not be considered an “in-line position”, an “on-line position”, or an “off-line position”.  What determines the reagent module as being in an “in-line position”, “on-line position” or an “off-line position”?  Is the reagent module “in-line” or “on-line” when it is dispensing reagent on a substrate and “off-line” when it is being serviced?  How is the position of the module defined as being “in-line”, “on-line” or “off-line” with respect to other structural features and/or functions of the device?

Claim 5 lines 5-6 recite “the coupled reagent ejection devices and module frame forming the reagent module”.  Claim 1 lines 2-5 previously required “at least one reagent module comprising at least one reagent dispensing device … a module frame electrically and mechanically coupling the reagent dispensing device to the reagent dispensing system”.  Claim 1 requires the module frame and the reagent module to be independent features of one another however, claim 5 requires the module frame to form the reagent module.  It is unclear how both conditions can be met.  How can the module frame be a distinctly different structural element from the reagent module, as required by claim 1, but also form the reagent module, as required by claim 5?

Claim 7 recites “a probability of cross-contamination between the plurality of the reagent ejection devices”.  This is unclear because Applicant(s) have not set forth a method, a process, or steps for determining a probability calculation such that one of ordinary skill in the art would or would not be able to determine if there was a probability of cross-contamination between the plurality of the reagent ejection devices.  Is the probability a function of distance between the ejection devices?  Is the probability a function of volume dispensed or aspirated?  Is the probability a function of usage over time?  How is the probability determined?   

Claim 7 recites “the reagent dispensing cartridges”.  Claim 7 is dependent from claims 5 and 1, neither of which recite “a reagent dispensing cartridge”.  It is unclear what Applicant(s) are referring to by “the reagent dispensing cartridges” since there is insufficient antecedent basis for this term.  

Claims 9 lines 5-6 recite “wherein the reagent module and the service module are movable with respect to one another within a reagent dispensing system, the at least one reagent ejection device movable between an in-line position and an off-line position within the reagent dispensing system”.  Claim 9 recites in the preamble “An integrated cartridge service station”.  It is unclear how the reagent module and the service module can form “an integrated cartridge service station” if the two are movable with respect to one another within a reagent dispensing system.  The term “integrated” implies that each component is part of a larger system as whole.  However, if one or more components of the system are movable relative to one another between an in-line position and an off-line position, the system as whole would no longer be “integrated”.  Therefore, it is unclear how the reagent module and the service module can form an integrated cartridge service station if they are movable within a reagent dispensing system independent of one another.

Claim 9 lines 6-8 recites “the at least one reagent ejection device movable between an in-line position and an off-line position within the reagent dispensing system”.  The terms “in-line position” and “off-line position” are unclear because they are not well-known and conventional terms in the art such that one of ordinary skill in the art would be able to draw a clear boundary around what would or would not be considered an “in-line position” or an “off-line position”.  What determines the at least one reagent ejection device as being in an “in-line position” or an “off-line position”?  Is the reagent module “in-line” when it is dispensing reagent and “off-line” when it is being serviced by the service module?  How is the position of the module defined as being “in-line” or “off-line” with respect to other structural features and/or functions of the device?
Claims 10-12 are also rejected by virtue of their dependency from claim 9.

Claim 11 recites “wherein the spittoon comprises a disposable absorbent material”.  Claim 11 is dependent from claim 10 which recites “the at least one service device comprises a capping module … a wiping module … a spittoon … or combination thereof”.  Applicant(s) recitation of “or combination thereof” in claim 10, which claim 11 depends from, is broad in the sense that a spittoon is not positively recited as being required since a combination of a capping module and a wiping module would meet the language of claim 10.  As such, it is unclear if a disposable absorbent material is actually required since the conditions of claim 10 can be met without a spittoon. 

Claim 12 recites “wherein the wiping module and the spitting module comprises a disposable absorbent material”. ”.  Claim 12 is dependent from claim 10 which recites “the at least one service device comprises a capping module … a wiping module … a spittoon … or combination thereof”.  Applicant(s) recitation of “or combination thereof” in claim 10, from which claim 12 depends from, is broad in the sense that a spittoon or a wiping module are not positively recited as being required since a combination of a capping module and a wiping module would meet the language of claim 10 and not require a spittoon.  Furthermore, a combination of a spittoon and a capping module would meet the language of claim 10 and would not require a wiping module.  As such, it is unclear if a disposable absorbent material is actually required since the conditions of claim 10 can be met without a spittoon or a wiping module. 

Claim 12 recites “the spitting module” which lacks antecedent basis because Applicant(s) do not recite “a spitting module” in claims 10 or 9 which claim 12 depends from.  Applicant(s) recite in claim 10 “a spittoon to receive spat reagent”.  However, it is unclear if the spitting module of claim 12 and the spittoon of claim 10 are the same feature or if Applicant(s) are intending to recite another module entirely.  Perhaps Applicant(s) intend to recite “the spittoon” in claim 12?

Claim 13 line 9 recites “the reagent dispensing device”.  Claim 13 lines 6-7 recites “at least one reagent dispensing device”.  This is unclear because Applicant(s) broadly state “at least one reagent dispensing device”, which could be interpreted as the reagent dispensing system requiring only a single reagent dispensing device or a plurality of reagent dispensing devices.  As such, it cannot be determined if “the reagent dispensing device” is referring to the singular reagent dispensing device or one of the plurality of dispensing devices.  If Applicant(s) are referring to one of the plurality of dispensing devices, it is further unclear which one of the plurality of reagent dispensing devices is “the reagent dispensing device”.  The Examiner suggests amending the claim language to recite “the at least one reagent dispensing device”
Claims 14-15 are also rejected by virtue of their dependency from claim 13.
 
Claim 14 recites “the plurality of the reagent ejection devices” in lines 4 and 6-7. There is insufficient antecedent basis for this limitation in the claim since neither claims 14 or 13, which claim 14 is dependent from, recite “a plurality of reagent ejection devices”.  Claim 14 does recite “a plurality of reagent dispensing devices”.  However, it is unclear if “the plurality of reagent ejection devices” are also the same as “the plurality of reagent dispensing devices”.  Perhaps Applicant(s) intend to recite “the plurality of reagent dispensing devices”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tella et al. (US 2006/0051493; Pub. Date: Mar. 9, 2006 – hereinafter “Tella”).

Regarding claim 1, A reagent dispensing system (Tella; fig. 4, #100, [0011, 0094]), comprising: 
at least one reagent module (Tella; fig. 5, #128, [0094]) comprising at least one reagent dispensing device to dispense a number of reagents on a substrate (Tella; fig. 5, #124, [0094]); 
a module frame electrically and mechanically coupling the reagent dispensing device to the reagent dispersing system (Tella; fig. 5, #120, #122, #114 [0094]); and 
a service module integrated with the at least one reagent ejection device, the service module comprising at least one service device (Tella; figs. 4 & 12, #250, #252, #253, #254, #256, [0106]), 
wherein the at least one reagent ejection device and the integrated service module are movable with respect to one another (Tella figs . 4 & 12, [0062, 0105]), the reagent module being movable between an in-line position and an off-line position within the reagent dispensing system (Tella teaches tracks 114 which module frame 120 coupling the reagent module 128 moves along; fig. 5, [0094] - a chucking mechanism 102 which a substrate 10 is mounted; figs. 5 & 8 [0093] – and a wash station 250 adjacent to the chuck mechanism 102; figs. 4 & 12, [0105].  Tella teaches the reagent module 128 moves along track 114 between the chuck mechanism 102 where substrate 10 is loaded and then to the wash station 250; [0109-0119].  Therefore, the reagent module being movable between an in-line position (i.e. when the reagent module is above chuck 102 having substrate 10 mounted thereon) and an off-line position (i.e. when the reagent module is above wash station 250 adjacent to the chuck mechanism 102) within the reagent dispensing system 100).

Regarding claim 2, Tella teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a capping module to seal a number of nozzles of the at least one reagent ejection device from ambient atmosphere (Tella; figs. 10 & 12, #253, #258 [0106]).  

Regarding claim 3, Tella teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a wiping module to wipe a nozzle plate of the at least one reagent ejection device (Tella; fig. 12, #254, [0107]).  

Regarding claim 4, Tella teaches the reagent dispensing system of claim 1 above, wherein the at least one service device comprises a spittoon to receive spat reagent from the at least one reagent ejection device (Tella; fig. 10, #260 – vacuum line 260 pulls fluid from the orifice in reagent ejection device 124.  Vacuum line 260 includes a trap [spittoon], [0106]).  

Regarding claim 5, Tella teaches the reagent dispensing system of claim 1 above, wherein the at least one reagent ejection device comprises: 
a plurality of reagent ejection devices (Tella teaches a plurality of reagent ejection devices 124; fig. 5, #124, [0094]),26WO 2019/017895PCT/US2017/042539 
wherein the module frame couples the plurality of reagent ejection devices to one another, the coupled reagent ejection devices and module frame forming the reagent module (As best understood, Tella teaches module frame 120 includes a frame member 126 which the plurality of reagent ejection devices 124 are mounted on, and the module frame 120 is coupled with the reagent module 128; fig. 5, [0094] – therefore the module frame 120 “forming” the reagent module 128), and 
wherein the service module services each of the reagent ejection devices within the reagent module (Tella; fig. 12, #250, #252, #253, #254, #256, [0106, 0107, 0108]).  

Regarding claim 6, Tella teaches the reagent dispensing system of claim 1 above, wherein the service module services the at least one reagent dispensing device at an on-line position, at an off-line position, or a combination thereof (Tella teaches tracks 114 along which module frame 120 coupling the reagent module 128 moves along; fig. 5, [0094] - a chucking mechanism 102 which a substrate 10 is mounted; figs. 5 & 8 [0093] – and a wash station 250 adjacent to the chuck mechanism 102; figs. 4 & 12, [0105].  Tella teaches the reagent module 128 moves along track 114 between the chuck mechanism 102 where substrate 10 is loaded and then to the wash station 250 for washing; [0109-0119].  Therefore, the reagent module being movable between an in-line position (i.e. when the reagent module is above chuck 102 having substrate 10 mounted thereon) and an off-line position (i.e. when the reagent module is above wash station 250 adjacent to the chuck mechanism 102 and is being serviced) within the reagent dispensing system 100 wherein the reagent dispensing device 124 is serviced at an off-line position when moved to the wash station 250; [0106, 0117]).  

Regarding claim 7, Tella teaches the reagent dispensing system of claim 5 above, wherein the reagent ejection devices are grouped within the reagent module (The reagent ejection devices being grouped within the regent module has previously been discussed in claim 5 above) based on a probability of cross-contamination between the plurality of the reagent ejection devices, an expiration date of the reagents within the reagent dispensing cartridges, a frequency of use of the reagents within the reagent dispensing cartridges, a volume of use of the reagents within the reagent dispensing cartridges, or combinations thereof.  
Note: “based on a probability of cross-contamination between the plurality of the reagent ejection devices, an expiration date of the reagents within the reagent dispensing cartridges, a frequency of use of the reagents within the reagent dispensing cartridges, a volume of use of the reagents within the reagent dispensing cartridges, or combinations thereof” relates to function/intended use of the reagent ejection devices. However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 8, Tella teaches the reagent dispensing system of claim 1 above, wherein: 
the at least one reagent ejection device comprises a plurality of reagent ejection devices (Tella; fig. 5, #124, [0094]), the service module comprises a plurality of service devices (Tella; fig. 12, #252, #253, #254, #256, [0106]), and each of the reagent ejection devices are integrated with the service module (Tella; [0105-0108, 0117-0119]).  

Regarding claim 9, Tella teaches an integrated cartridge service station comprising (Tella; fig. 4, #100, [0011, 0094]): 
a reagent module (Tella; fig. 5, #128, [0094]) comprising at least one reagent ejection device (Tella; fig. 5, #124, [0094]); 
a service module integrated with the reagent module (Tella teaches an adjacent wash station 250 to the reagent module 128; figs. 4 & 12, #250, [0106] –that the reagent ejection device is washed by the wash unit; [0062, 0105-0106, 0117]), 
the service module comprising at least one service device (Tella; fig. 12, #252, #253, #254, #256, [0106-0108]), 
wherein the reagent module and the service module are movable with respect to one another within a reagent dispensing system (Tella; [0062, 0105] – Note: the Examiner is interpreting the reagent dispensing system to be the assembly of components attached to frame 120 and coupling the reagent module 128 to move along tracks 114; fig. 5, #120, #114, [0094]), 
the at least one 27WO 2019/017895PCT/US2017/042539 reagent ejection device movable between an in-line position and an off-line position within the reagent dispensing system (Tella teaches tracks 114 along which module frame 120 coupling the reagent module 128 moves along; fig. 5, [0094] - a chucking mechanism 102 which a substrate 10 is mounted; figs. 5 & 8 [0093] – and a wash station 250 adjacent to the chuck mechanism 102; figs. 4 &12, [0105].  Tella teaches the reagent module 128 moves along track 114 between the chuck mechanism 102 where substrate 10 is loaded and then to the wash station 250; [0109-0119].  Therefore, the reagent module being movable between an in-line position (i.e. when the reagent module is above chuck 102 having substrate 10 mounted thereon) and an off-line position (i.e. when the reagent module is above wash station 250 adjacent to the chuck mechanism 102) within the reagent dispensing system).  

Regarding claim 10, Tella teaches the integrated cartridge service station of claim 9 above, wherein the at least one service device comprises a capping module to seal a number of nozzles of the at least one reagent ejection device from ambient atmosphere (Tella; figs 10 & 12, #258, [0106]), a wiping module to wipe a nozzle plate of the at least one reagent ejection device (Tella; fig. 12, #254, [0107]), a spittoon to receive spat reagent from the at least one reagent ejection device (Tella; fig. 10, #260 – vacuum line 260 pulls fluid from the orifice in reagent ejection device 124.  Vacuum line 260 includes a trap [spittoon], [0106]), or combinations thereof.  

Regarding claim 13, Tella teaches a computer program product for servicing a reagent dispensing device (Tella; [0110]), the computer program product comprising: 
a computer readable storage medium comprising computer usable program code embodied therewith (Tella; [0110]), the computer usable program code to, when executed by a processor: 
identify a service parameter of at least one reagent dispensing device within a reagent dispensing system (Tella teaches a reagent dispensing system 100; fig. 4, #100, [0011, 0094] – comprising at least one reagent dispensing device; fig. 5, #124, [0094] – and a wash station having a service parameter of the at least one reagent dispensing device; figs. 4 & 12, #250, [0106].  The wash station 250 is employed at desired intervals to flush print heads 124; [0117]. Specifically, to remove residual regents for synthesizing biopolymers; [0064].  Therefore the program code having a parameter that indicates that the reagent dispensing device 100 is due for at least one servicing process since the washing of the apparatus is performed at desired intervals); 
in response to the service parameter being met, initiate a servicing process of the reagent dispensing device using a service module integrated with the at least one reagent dispensing device (Tella teaches the wash station 250 is integrated with the at least one reagent dispensing device 124; [0105] – and is employed at desired intervals to flush residual reagent from the reagent dispensing device 124; [0064, 0117]), 
wherein the service module moves relative to the at least one reagent ejection device during the servicing process (Tella teaches during the washing procedure the reagent ejection device remains stationary while the washing apparatus is moved relative to the reagent ejection device; [0062, 0105]).  

Regarding claim 14, Tella teaches the computer program product of claim 13 above, wherein: 
the at least one reagent dispensing device comprises a plurality of reagent dispensing devices (Tella teaches a plurality of reagent dispensing devices 124 are mounted; fig. 5, #124, [0094]), 28WO 2019/017895PCT/US2017/042539 
wherein the plurality of the reagent ejection devices are integrated with the service module (Tella teaches the plurality of reagent ejection devices are integrated with the service module such that each reagent ejection device is serviced by the service module; fig. 12, #252, #253, [0065, 0072, 0105-0106, 0117]), and wherein initiating the servicing process comprises servicing a plurality of the reagent ejection devices integrated with the service module (Tella teaches each of the reagent ejection devices are serviced by the service module; fig. 12, #252, #253, [0065, 0072, 0105-0106, 0117]).

Regarding claim 15, Tella teaches the computer program product of claim 13 above, wherein the integrated service module comprises a capping device (Tella; figs 10 & 12, #258, [0106]), a wiping device (Tella; fig. 12, #254, [0107]), a spittoon device (Tella; fig. 10, #260 – vaccum line 260 pulls fluid from the orifice in reagent ejection device 124.  Vacuum line 260 includes a trap [spittoon], [0106]), or combinations thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tella and further in view of Kocher et al. (US 2004/0120859; Pub. Date: Jun. 24, 2004).

Regarding claim 11, Tella teaches the integrated cartridge service station of claim 10 above, comprising the spittoon (Tella; fig. 10, #260 – vacuum line 260 pulls fluid from the orifice in reagent ejection device 124.  Vacuum line 260 includes a trap [spittoon], [0106]).
Tella does not teach the spittoon comprises a disposable absorbent material.  
However, Kocher teaches the analogous art of an integrated cartridge service station (Kocher; fig. 1, [0026]) comprising a reagent ejection device (Kocher; fig. 1, #110, [0054]), a service module (Kocher; fig. 1, #114, [0020, 0054]) having at least one service device (Kocher; fig. 7, #134, [0056]) the at least one service device comprising a spittoon (Kocher; fig. 7, #134, [0056]) that comprises a disposable absorbent material (Kocher; fig. , #160, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spittoon of Tella to further include a disposable absorbent material, as taught by Kocher, because Kocher teaches the absorbing material allows the reagent ejection device to be serviced by jetting on the absorbent material to prevent the reagent ejection device from drying out during non-use cycles (Kocher; [0056]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Tella and Kocher both teach an integrated cartridge service station (Kocher; fig. 1, [0026]) comprising a reagent ejection device (Kocher; fig. 1, #110, [0054]), a service module (Kocher; fig. 1, #114, [0020, 0054]) having at least one service device (Kocher; fig. 7, #134, [0056]) and at least one service device comprising a spittoon (Kocher; fig. 7, #134, [0056]).

Regarding claim 12, Tella teaches the integrated cartridge service station of claim 10 above, wherein the wiping module comprises a disposable absorbent material (Tella; [0058, 0105, 0107]).  
Tella does not teach the spitting module comprises an absorbent material.
However, Kocher teaches the analogous art of an integrated cartridge service station (Kocher; fig. 1, [0026]) comprising a reagent ejection device (Kocher; fig. 1, #110, [0054]), a service module (Kocher; fig. 1, #114, [0020, 0054]) having at least one service device (Kocher; fig. 7, #134, [0056]) the at least one service device comprising a spitting module (Kocher; fig. 7, #134, [0056]) that comprises a disposable absorbent material (Kocher; fig. , #160, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spitting module of Tella to further include a disposable absorbent material, as taught by Kocher, because Kocher teaches the absorbing material allows the reagent ejection device to be serviced by jetting on the absorbent material to prevent the reagent ejection device from drying out during non-use cycles (Kocher; [0056]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Tella and Kocher both teach an integrated cartridge service station (Kocher; fig. 1, [0026]) comprising a reagent ejection device (Kocher; fig. 1, #110, [0054]), a service module (Kocher; fig. 1, #114, [0020, 0054]) having at least one service device (Kocher; fig. 7, #134, [0056]) and at least one service device comprising a spitting module (Kocher; fig. 7, #134, [0056]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Shah (US 2012/0149059) teaches a plurality of tissue processing system comprising reagent dispensing systems that dispense reagent onto a substrate.
Flotats (US 2004/0130591) teaches a reagent dispensing device and a service station movable in a direction transversely of a printhead scanning direction.
Jones (US Patent No. 6,910,750) teaches a reagent dispensing system movable into and out of a cartridge that includes capping module and a wiping module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                 


/Kathryn Wright/Primary Examiner, Art Unit 1798